Blackford, J.
This was an indictment, found at the Fall term, 1848, of the Decatur Circuit Court.
J. S. Scobey, for the state.
A. Davison, for the defendant.
The charge in the indictment is, that the defendant, on the 1st of June, 1848, at, &c., not being licensed, &c., sold a certain spirituous liquor to a person to the grand jurors unknown, to be drunk in the yard of him, the defendant, contrary to the statute, &c.
At the Spring term, (13th of March,) 1849, the Court, on the defendant’s motion, dismissed the indictment.
The ground of the dismissal was the want of jurisdiction. At the time the indictment was found, the Court had jurisdiction of the offence. R. S. 1843, p. 979, s. 93.
The ninth section of an act of 1848 enacts, that justices of the peace, in two counties named in that section, shall have exclusive jurisdiction over such offences as that described in this indictment. Acts of 1848, p. 16, s. 9. And by an act of 1849, the provisions of the said ninth section of the said act of 1848 are extended to the county of Decatur. Acts of 1849, p. 79. The said statute of 1849 was approved in January, of that year, and took efiect from its passage. That statute virtually repealed the law, as to Decatur county, under which the Circuit Court there had previously exercised jurisdiction over offences like the present; and it contained no saving clause as to pending suits. The consequence is, that the Circuit Court of Decatur county, in March, 1849, when the indictment was dismissed, had no jurisdiction of the offence. The law is settled that a person indicted for an offence created by statute, cannot be convicted after the repeal of such statute, unless the repealing statute have a saving clause as to the pending suits. Taylor v. The State, 7 Blackf. 93.
The fourth section of the act of the 16th of January, 1849, referred to in the argument, has already been held to be a nullity. Cheezem v. The State, May term, 1850 (1).

Per Curiam.

The judgment is affirmed.

 See ante, p. 149.